Exhibit 10.5

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of                 
, is made by and between Mallinckrodt Brand Pharmaceuticals, Inc., a Delaware
corporation (“Brand Pharma”), and                  (“Indemnitee”).

WHEREAS, Brand Pharma is a wholly owned subsidiary of Mallinckrodt plc;

WHEREAS, it is essential to Brand Pharma and Mallinckrodt plc that Mallinckrodt
plc retain and attract as directors and secretary the most capable persons
available;

WHEREAS, Brand Pharma has requested that the Indemnitee serve as a director,
officer, secretary or employee of Mallinckrodt plc, and, if requested to do so
by Brand Pharma, as a director, officer, secretary, employee, trustee, agent, or
fiduciary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust, or other
Enterprise; and

WHEREAS, each of Mallinckrodt plc, Brand Pharma and Indemnitee recognize the
increased risk of litigation and other claims currently being asserted against
directors and officers of companies;

WHEREAS, due to restrictions imposed by Irish law, the Articles of Association
of Mallinckrodt plc do not confer indemnification and advancement rights on its
directors and secretary as broad as the indemnification and advancement rights
that are customarily provided to the directors and secretary of a company
organized under the laws of a U.S. state;

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Mallinckrodt plc’s Articles of Association,
the certificate of incorporation or bylaws of Brand Pharma (the “Brand Pharma
Organizational Documents”) or any change in the composition of Mallinckrodt
plc’s Board of Directors or acquisition transaction relating to Mallinckrodt
plc), Brand Pharma wishes to provide in this Agreement for the indemnification
by Brand Pharma of and the advancing by Brand Pharma of expenses to Indemnitee
as set forth in this Agreement;

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Mallinckrodt plc directly or, at Brand Pharma’s request,
with another Enterprise, and intending to be legally bound hereby, the parties
agree as follows:

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(b) Board: the Board of Directors of Mallinckrodt plc.



--------------------------------------------------------------------------------

(c) Change in Control: shall be deemed to have occurred if:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Mallinckrodt plc;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the execution hereof,
provided that any person becoming a director subsequent to such time whose
election or nomination for election was supported by three-quarters of the
directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;

(iii) Mallinckrodt plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of Mallinckrodt plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Mallinckrodt plc immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of
Mallinckrodt plc, all of the Voting Shares or other ownership interests of the
entity or entities, if any, that succeed to the business of Mallinckrodt plc);
or

(v) Mallinckrodt plc combines with another company and is the surviving entity
but, immediately after the combination, the shareholders of Mallinckrodt plc
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined company, any shares received by Affiliates of such other company in
exchange for shares of such other company), provided, however, that any
occurrence that would, in the absence of this proviso, otherwise constitute a
Change in Control pursuant to any of clause (i), (iii), (iv) or (v) above, shall
not constitute a Change in Control if such occurrence is approved by a majority
of the directors on the Board who were directors immediately prior to such
occurrence.

(d) Enterprise: Mallinckrodt plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Brand Pharma
as a director, officer, secretary, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

 

- 2 -



--------------------------------------------------------------------------------

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer, secretary or employee of Mallinckrodt plc, or
while a director or secretary of Mallinckrodt plc is or was serving at the
request of Brand Pharma as a director, officer, secretary, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
Enterprise, or related to anything done or not done by Indemnitee in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director, officer, secretary, employee, trustee, agent,
or fiduciary or in any other capacity while serving as a director, officer,
secretary, employee, trustee, agent, or fiduciary.

(h) Independent Counsel: the meaning specified in Section 3.

(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Mallinckrodt plc), or any inquiry, hearing, or
investigation, whether conducted by Mallinckrodt plc or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.

(j) Reviewing Party: the meaning specified in Section 3.

(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

2. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Brand Pharma shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits Brand Pharma to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute or provided by Mallinckrodt plc’s Articles of Association,
the separate deed of indemnification which Indemnitee has with Mallinckrodt plc,
the Brand Pharma Organizational Documents or applicable law.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Mallinckrodt plc or any of its subsidiaries or any director, officer or employee
of Mallinckrodt plc or any of its subsidiaries unless (i) Mallinckrodt plc has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.

 

- 3 -



--------------------------------------------------------------------------------

(c) Expense Advances. If so requested by Indemnitee, Brand Pharma shall advance
(within five business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”); provided that, (i) such Expense Advance shall be made
only upon delivery to Brand Pharma of an undertaking by or on behalf of the
Indemnitee to repay the amount thereof if it is ultimately determined that
Indemnitee is not entitled to be indemnified by Brand Pharma, (ii) Brand Pharma
shall not (unless a court of competent jurisdiction shall determine otherwise)
be required to make an Expense Advance if and to the extent that the Reviewing
Party has determined that Indemnitee is not permitted to be indemnified under
applicable law, and (iii) if and to the extent that the Reviewing Party
determines after payment of one or more Expense Advances that Indemnitee would
not be permitted to be so indemnified under applicable law, Brand Pharma shall
be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse Brand
Pharma) for all such amounts theretofore paid. If Indemnitee has commenced or
commences legal proceedings in a court of competent jurisdiction or commences
arbitration to secure a determination that Indemnitee is entitled to
indemnification or Expense Advance, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding, and Indemnitee shall not
be required to reimburse Brand Pharma for any Expense Advance until a final
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse Brand Pharma for Expense Advances shall be unsecured and no interest
shall be charged thereon.

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Brand Pharma hereunder against all Expenses incurred in
connection therewith.

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Brand Pharma for some or a portion of
Expenses, but not, however, for the total amount thereof, Brand Pharma shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Brand Pharma:

(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Mallinckrodt plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;

(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;

 

- 4 -



--------------------------------------------------------------------------------

(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

(iv) on account of any Proceeding brought by Mallinckrodt plc or any of its
subsidiaries against Indemnitee.

3. Reviewing Party; Exhaustion of Remedies.

(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement, the separate deed of
indemnification which Indemnitee has with Mallinckrodt plc or any other
agreement to which Mallinckrodt plc or any of its Affiliates is a party or under
applicable law, Mallinckrodt plc’s Articles of Association or the Brand Pharma
Organizational Documents now or hereafter in effect relating to indemnification
for Indemnifiable Events, Mallinckrodt plc and Brand Pharma shall seek legal
advice only from independent counsel (“Independent Counsel”) selected by
Indemnitee and approved by Mallinckrodt plc (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for
Mallinckrodt plc, Brand Pharma or the Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
Mallinckrodt plc, Brand Pharma or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. Such counsel, among other things,
shall render its written opinion to Mallinckrodt plc, Brand Pharma and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. In doing so, the Independent Counsel may
consult with (and rely upon) counsel in any appropriate jurisdiction who would
qualify as Independent Counsel (“Local Counsel”). Brand Pharma agrees to pay the
reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel or the Local Counsel pursuant
hereto.

(b) Prior to making written demand on Brand Pharma for indemnification pursuant
to Section 4(a) or making a request for Expense Advance pursuant to
Section 2(c), Indemnitee shall (i) seek such indemnification or Expense Advance,
as applicable, under any applicable insurance policy and (ii) request that
Mallinckrodt plc consider in its discretion whether to make such indemnification
or Expense Advance, as applicable. Upon any such request by Indemnitee of
Mallinckrodt plc, Mallinckrodt plc shall consider whether to make such
indemnification or Expense Advance, as applicable, based on the facts and
circumstances related to the request. Mallinckrodt plc may require, as a
condition to making any indemnification or Expense Advance, as applicable, that
Indemnitee enter into an agreement providing for such indemnification or Expense

 

- 5 -



--------------------------------------------------------------------------------

Advance, as applicable, to be made subject to substantially the same terms and
conditions applicable to an indemnification or Expense Advance, as applicable,
by Brand Pharma hereunder (including, without limitation, conditioning any
Expense Advance upon delivery to Mallinckrodt plc of an undertaking of the type
described in clause (i) of the proviso to Section 2(c)). In the event
indemnification or Expense Advance, as applicable, is not received pursuant to
an insurance policy, or from Mallinckrodt plc, within 5 business days of the
later of Indemnitee’s request of the insurer and Indemnitee’s request of
Mallinckrodt plc as provided in the first sentence of this Section 3(b),
Indemnitee may make written demand on Brand Pharma for indemnification pursuant
to Section 4(a) or make a request for Expense Advance pursuant to Section 2(c),
as applicable.

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Brand Pharma in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Brand Pharma for indemnification, unless the Reviewing Party has given
a written opinion to Brand Pharma that Indemnitee is not entitled to
indemnification under applicable law.

(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification or Expense Advance to
which Indemnitee is entitled hereunder within thirty days after making a demand
or request in accordance with Section 4(a) or Section 2(c), as applicable (a
“Nonpayment”), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in any federal or state
court located in the State of Delaware (a “Delaware Court”) having subject
matter jurisdiction thereof seeking an initial determination by the court or by
challenging any determination by the Reviewing Party or any aspect thereof. Any
determination by the Reviewing Party not challenged by Indemnitee in any such
litigation shall be binding on Mallinckrodt plc, Brand Pharma and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee at law or in equity. Mallinckrodt plc, Brand
Pharma and Indemnitee hereby irrevocably and unconditionally (A) consent to
submit to the non-exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(B) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (C) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum. For the avoidance of doubt,
nothing in this Agreement shall limit any right Indemnitee may have under
applicable law to bring any action or proceeding in any other court.

(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to
Section 4(a) or 2(c) of this Agreement that Indemnitee is not entitled to
indemnification or Expense Advance, any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) shall be conducted in all respects as a
de novo trial, or arbitration, on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced

 

- 6 -



--------------------------------------------------------------------------------

pursuant to this Section 4(b) Brand Pharma shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 4(b), Indemnitee shall not be required to reimburse
Brand Pharma for any advances pursuant to Section 2(c) until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification or advancement of Expenses sought, Indemnitee
shall be entitled to recover from Brand Pharma, and shall be indemnified by
Brand Pharma against, any and all Expenses actually and reasonably incurred by
him in such judicial adjudication or arbitration. If it shall be determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
part but not all of the indemnification or advancement of Expenses sought, the
Indemnitee shall be entitled to recover from Brand Pharma, and shall be
indemnified by Brand Pharma against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication or arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Brand Pharma to enforce
this Agreement that it is not permissible under applicable law for Brand Pharma
to indemnify Indemnitee for the amount claimed.

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Brand Pharma.

(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

(v) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an

 

- 7 -



--------------------------------------------------------------------------------

independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

(vii) Brand Pharma shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Agreement that the procedures or
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any court or before any arbitrator that Brand Pharma is bound by
all the provisions of this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Brand Pharma shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee:

(a) for indemnification or advance payment of Expenses under any agreement to
which Brand Pharma or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Mallinckrodt plc’s Articles of Association
or the Brand Pharma Organizational Documents now or hereafter in effect relating
to indemnification or advance payment of Expenses for Indemnifiable Events (it
being specified, for the avoidance of doubt, that this clause (a) shall not be
deemed to provide Indemnitee with a right to the indemnification or advance
payment of Expenses being sought in such action), and/or

(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Mallinckrodt plc,

but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be. In addition, Brand Pharma shall, if so requested by
Indemnitee, advance the foregoing Expenses and any Expenses incurred in any
action brought pursuant to Section 4 to Indemnitee, subject to and in accordance
with Section 2(c).

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Brand Pharma under this Agreement, notify Mallinckrodt plc and Brand
Pharma of the commencement thereof; but the omission so to notify Mallinckrodt
plc and Brand Pharma will not relieve Brand Pharma from any liability that it
may have to Indemnitee, except as provided in Section 6(c).

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies
Mallinckrodt plc and Brand Pharma of the commencement thereof, Brand Pharma will
be entitled to participate in the Proceeding at its own expense and except as
otherwise provided below, to the extent Brand Pharma so wishes, it may assume
the defense thereof with counsel reasonably satisfactory to Indemnitee. After
notice from Brand Pharma to Indemnitee of its election to assume the defense of

 

- 8 -



--------------------------------------------------------------------------------

any Proceeding, Brand Pharma shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from Brand Pharma of its assumption of the defense shall
be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by Brand Pharma, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and Brand
Pharma in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) Brand Pharma shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which cases all Expenses of the
Proceeding shall be borne by Brand Pharma. Brand Pharma shall not be entitled to
assume the defense of any Proceeding (x) brought by or on behalf of Mallinckrodt
plc or Brand Pharma, (y) as to which Indemnitee shall have made the
determination provided for in (ii) above or (z) after a Change in Control (it
being specified, for the avoidance of doubt, that Brand Pharma may assume
defense of any such proceeding described in this sentence with Indemnitee’s
consent, provided that any such consent shall not affect the rights of
Indemnitee under the foregoing provisions of this Section 6(b)).

(c) Settlement of Claims. Brand Pharma shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Brand Pharma’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, Brand Pharma shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. Brand Pharma shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Brand Pharma shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if Brand Pharma was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action; Brand Pharma’s liability hereunder shall not be excused
if assumption of the defense of the Proceeding by Brand Pharma was barred by
this Agreement.

7. Establishment of Trust. In the event of a Change in Control Brand Pharma
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee (as defined below) shall advance,
within five business days of a request by the Indemnitee, any and all Expenses
to the Indemnitee on the same terms and conditions as provided in Section 2(c)
(and the Indemnitee hereby agrees to reimburse the Trust under the same
circumstances for which the Indemnitee would be required to reimburse Brand
Pharma under Section 2(c) of this Agreement), (iii) the Trust shall continue to
be funded by Brand Pharma in accordance with the funding obligation set forth
above, (iv) the Trustee shall promptly pay to the Indemnitee all amounts for
which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement, and (v) all unexpended funds in the Trust shall revert to

 

- 9 -



--------------------------------------------------------------------------------

Brand Pharma upon a final determination by the Independent Counsel or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee of the Trust (the
“Trustee”) shall be chosen by the Indemnitee. Nothing in this Section 7 shall
relieve Brand Pharma of any of its obligations under this Agreement. All income
earned on the assets held in the Trust shall be reported as income by Brand
Pharma for federal, state, local, and foreign tax purposes. Brand Pharma shall
pay all costs of establishing and maintaining the Trust and shall indemnify the
Trustee against any and all expenses (including attorney’s fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the establishment and maintenance of the Trust.

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Mallinckrodt plc’s Articles of
Association, the separate deed of indemnification which Indemnitee has with
Mallinckrodt plc, the Brand Pharma Organizational Documents, applicable law or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under Mallinckrodt plc’s Articles of Association, the separate deed of
indemnification which Indemnitee has with Mallinckrodt plc, the Brand Pharma
Organizational Documents, applicable law or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change.

9. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Brand Pharma contained herein shall continue for
so long as Indemnitee shall be subject to, or involved in, any proceeding for
which indemnification is provided pursuant to this Agreement. Notwithstanding
the foregoing, no legal action shall be brought and no cause of action shall be
asserted by or on behalf of Brand Pharma or any Affiliate of Brand Pharma
against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by the laws of
Delaware under the circumstances. Any claim or cause of action of Brand Pharma
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

10. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (other than pursuant to the terms hereof), Brand Pharma,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an Indemnifiable Event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by
Mallinckrodt plc and Brand Pharma, on one hand, and Indemnitee, on the other
hand, as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of Mallinckrodt plc and Brand Pharma
(and their respective directors, officers, employees and agents), on one hand,
and Indemnitee, on the other hand, in connection with such event(s) and/or
transaction(s).

 

- 10 -



--------------------------------------------------------------------------------

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

12. Subrogation. In the event of payment under this Agreement, Brand Pharma
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Brand Pharma effectively to bring suit to
enforce such rights.

13. No Duplication of Payments. Brand Pharma shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Mallinckrodt plc’s Articles of Association, the separate deed of
indemnification which Indemnitee has with Mallinckrodt plc, the Brand Pharma
Organizational Documents or otherwise) of the amounts otherwise indemnifiable
hereunder.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Brand Pharma), assigns, spouses, heirs, and personal and legal
representatives. Brand Pharma shall require and cause any successor thereof
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Brand Pharma, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Brand Pharma would be required to perform if
no such succession had taken place. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to an Indemnifiable Event
even though he may have ceased to serve in such capacity at the time of any
Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Delaware applicable to contracts made
and to be performed in such State without giving effects to its principles of
conflicts of laws.

 

- 11 -



--------------------------------------------------------------------------------

17. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deem to have been duly
given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and address to Brand
Pharma at:

Mallinckrodt Brand Pharmaceuticals, Inc.

675 James S. McDonnell Blvd.

Hazelwood, MO 63042

Attn: Secretary

Facsimile: 314-654-5366

If to Mallinckrodt plc, to:

Mallinckrodt plc

Damastown

Mulhuddart

Dublin 15

Ireland

Attn: General Counsel

Facsimile: +353-1-820-8780

and

Mallinckrodt

675 James S. McDonnell Blvd.

Hazelwood, MO 63042

Attn: General Counsel

Facsimile: 314-654-5366

And to Indemnitee at:

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as the day specified above.

 

MALLINCKRODT BRAND PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

Its:

 

INDEMNITEE

 

 

 

 

 

Typed Name:

 

- 13 -